Order, Supreme Court, New York County (Debra A. James, J.), entered February 1, 2011, which, insofar as appealed from as limited by the briefs, granted the cross motion of defendants Massachusetts Casualty Insurance Company, Centre Life Insurance Company, Centre Solutions, and Zurich American Insurance Company (the MCIC defendants) to compel plaintiff to accept service of its answer, unanimously affirmed, without costs.
Plaintiff had no basis to reject the MCIC defendants’ answer, which was timely served in accordance with the written stipulation that was signed by plaintiffs prior counsel and counsel for the MCIC defendants (see CPLR 2104; see also La Marque v North Shore Univ. Hosp., 120 AD2d 572 [1986]).
We have considered plaintiffs remaining arguments and find them unavailing. Concur — Andrias, J.E, Friedman, Moskowitz, Freedman and Manzanet-Daniels, JJ.